Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Ricci (US PGPub 20130145360), in view of Shimakawa (US Patent 6502124), and further in view of Doui (US PGPub 20100211945) failed to disclose: a system, including a first computer in a vehicle including a first processor and a first memory, the first memory storing instructions executable by the first processor such that the first processor is programmed to: receive, from a second computer, a request to install a computer update, the request including identification data; request, from a third computer, remote from the vehicle and from the second computer, a first authentication for the request to install the computer update, the request including the identification data; receive, from the third computer, the first authentication; send, to a user device an instruction to request, from a user, a second authentication of the request to install the computer update; receive, from the user, based on the instruction to the user device to request the second authentication, the second authentication; determine whether the computer update complies with acceptance criteria, including to apply, to the computer update, in a test environment, one or more inputs, receive, from the computer update, one or more outputs, and determine that the one or more outputs are within predetermined ranges for the respective one or more outputs; and then install, after receiving the first authentication and the second authentication, and upon determining that the computer update complies with the acceptance criteria, the computer update, as recited by the independent claim 21.


Individually, Ricci teaches of a system, including a first computer in a vehicle including a first processor and a first memory, the first memory storing instructions executable by the first processor such that the first processor is programmed to: receive, from a computer, a request to install a computer update; request, from a third computer, remote from the vehicle. 
Shimakawa teaches of receive, from a second computer, a request to install a computer update; request, from a third computer, and from the second computer, a first authentication for the request to install the computer update, the first authentication; send, to a user device an instruction to request, from a user, a second authentication of the request to install the computer update; receive, from the user, based on the instruction to the user device to request the second authentication.
And Doui teaches of receiving, from a computer, a request to install a computer update, the request including identification data.
However, the prior art, Ricci, Shimakawa and Doui failed to disclose the following subject matter such as “the second authentication; determine whether the computer update complies with acceptance criteria, including to apply, to the computer update, in a test environment, one or more inputs, receive, from the computer update, one or more outputs, and determine that the one or more outputs are within predetermined ranges for the respective one or more outputs; upon determining that the computer update complies with the acceptance criteria, the computer update.”


2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAE U JEON/Primary Examiner, Art Unit 2193